


EXHIBIT 10.1


INDEPENDENT CONTRACTOR AGREEMENT
This Agreement (the "Agreement") is entered into as of May 23, 2013 (the
“Effective Date”) by and between Hemispherx BioPharma, Inc., a Delaware
corporation ("Company"), and Richard Piani (“Mr. Piani”), with respect to the
following:
WHEREAS, the Company desire to engage Mr. Piani to be a business consultant for
the Company's European sector; and
WHEREAS, Mr. Piani is desires to be engaged by the Company in such capacity.
NOW, THEREFORE, Mr. Piani and the Company agree to the following terms and
conditions:
1.Duties. Mr. Piani shall provide advice and counsel to the Board of Hemispherx
Europe and serve as an advisor to the Chairman.
2.Compensation. In consideration for the Duties to be performed listed in
Paragraph 1, Mr. Piani shall be compensated at a rate of $3,000 per month.
3.Term and Termination. This Agreement is effective as of the date hereof and
shall continue on a month-to-month, at will basis with either Party having the
right to terminate this Agreement with thirty (30) days Notice.
4.Governing Law; Severability. This Agreement shall be governed by and under the
laws of the State of Pennsylvania without giving effect to conflicts of law
principles. If any provision hereof is found invalid or unenforceable, that part
shall be amended to achieve as nearly as possible the same effect as the
original provision and the remainder of this Agreement shall remain in full
force and effect.
5.Disputes. Any dispute arising under or in any way related to this Agreement
shall be governed by Pennsylvania law in all respects and submitted to binding
arbitration before the American Arbitration Association in accordance with that
Association's commercial rules then in effect at a location in Philadelphia,
Pennsylvania.
6.Confidential Information. Mr. Piani acknowledges that, in the course of
performing its duties under this Agreement, it may obtain information relating
to the Company that is not available to the public ("Confidential Information").
It is noted by the Company that Mr. Piani has already executed and is bound by
the Company's Confidentiality or Non-Disclosure Agreement.
7.Entire Agreement. This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter hereof and
supersedes and terminates all prior and/or contemporaneous understandings,
agreements and/or discussions between the parties, whether written or verbal,
express or implied, relating in any way to the subject matter hereof including,
but not limited any other arrangements between the parties for contingency fees.
This Agreement may not be altered, amended, modified or otherwise changed in any
way except by a written agreement, signed by both parties and with prior
approval of the Board of Directors of the Company.
8.Notices. Any notice or other communication pursuant hereto shall be given to a
party at its address below its signature hereto by (i) personal delivery; (ii)
commercial overnight delivery service with written verification of receipt; or
(iii) registered or certified mail. If so mailed or delivered, a notice shall be
deemed given on the earlier of the date of actual receipt or three days after
the date of transmission by authorized means.
9.Nonassignability. Neither this Agreement, nor any rights, duties or interest
herein, shall be assigned, transferred, pledged, hypothecated or otherwise
conveyed by either party without the prior written consent of the other party.
Any such attempted conveyance in violation of this paragraph shall be void and
shall constitute a default entitling the other party to terminate this
Agreement.
10.Modification. No modification or waiver of this Agreement or any provision
hereof shall be binding upon the party against whom enforcement of such
modification or waiver is sought unless it is made in writing and signed by or
on behalf of both parties hereto.
IN WITNESS WHEREOF, the Company and Mr. Piani have executed this Agreement
effective as of the date set forth above.


HEMISPHERX BIOPHARMA, INC.
1617 JFK Boulevard
6th Floor
Philadelphia, PA 19103






By:/s/ William A. Carter
      William A. Carter, M.D.
Richard Piani
11 Boulevard General Koenig
Neuilly Sur Seine
France 92200






By:/s/ Richard Piani
     Richard Piani





